UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 02-6987



In Re:   TIMOTHY LAYTON,

                                                         Petitioner.



           On Petition for Writ of Mandamus.   (CA-00-28)


Submitted:   July 19, 2002                 Decided:   August 1, 2002


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Timothy Layton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy Layton has filed a petition for a writ of mandamus,

asking this Court to direct the district court to rule on his 28

U.S.C.A. § 2254 (West 1994 & Supp. 2002) petition based on undue

delay.   Although we find that mandamus relief is not warranted

because the delay is not unreasonable, we deny Layton’s petition

for a writ of mandamus without prejudice to his ability to file a

new petition for mandamus relief if the district court does not act

expeditiously.   We grant leave to proceed in forma pauperis.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the mandamus before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2